Wheeler, J.
This court in the previous transfer of this case sustained the findings, rulings and decree of the Court below with respect to the property involved, the pertinent parts of which were as follows:
“The Court finds that the petitionee contributed nothing to the purchase of the joint property. The Court further finds that while the purchase of the property in joint tenancy was not founded upon any express promise of the petitionee to act as housekeeper for petitioner so long as he should live, neither was it intended as an outright gift but rather upon the promise that petitioner and petitionee should live out their lives in a common law husband and wife relationship.
“The Court rules that the creation of the joint tenancy relationship was based upon the meretricious relationship of the parties and that neither petitioner nor petitionee is entitled to enforce any rights in the property in a court of equity; therefore, the petition is dismissed.” Levesque v. Cote, supra, 298, 299.
The subsequent conveyance by the plaintiff of her interest in the property to her daughter and the simultaneous reconveyance of the same property could not endow the plaintiff with any greater right to obtain the relief sought by these proceedings than Levesque had in the prior case.

Petition dismissed.

Duncan, J., dissented; the others concurred.